Case 1:99-mc-09999 Document 1184-11 Filed 10/23/20 Page 1 of 2 PageID #: 119972




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE


 NOVARTIS PHARMACEUTICALS
 CORPORATION,

                               Plaintiff,
                                                          Civil Action No. _____________
                        v.

 AUROBINDO PHARMA LTD., and
 AUROBINDO PHARMA USA, INC.,

                               Defendants.


                             RULE 7.1 DISCLOSURE STATEMENT

          Pursuant to Federal Rule of Civil Procedure 7.1 and to enable District Judges and

 Magistrate Judges of the Court to evaluate possible disqualification or recusal, the undersigned

 counsel for Plaintiff, Novartis Pharmaceuticals Corporation (a non-governmental party), certifies

 that the following are corporate parents, affiliates, and/or subsidiaries of said party, which are

 publicly held:

          Novartis AG, which is the parent company of Novartis Pharmaceuticals Corporation.




 ME1 32412361v.1
Case 1:99-mc-09999 Document 1184-11 Filed 10/23/20 Page 2 of 2 PageID #: 119973




 DATED: October 23, 2020                   MCCARTER & ENGLISH, LLP

                                           /s/ Daniel M. Silver
                                           Daniel M. Silver (#4758)
 OF COUNSEL:                               Alexandra M. Joyce (#6423)
                                           Renaissance Centre
 Bruce R. Genderson                        405 N. King Street, 8th Floor
 Jessamyn S. Berniker                      Wilmington, DE 19801
 Dov Grossman                              T: (302) 984-6300
 Christopher Mandernach                    dsilver@mccarter.com
 Tian Huang                                ajoyce@mccarter.com
 Kevin Hoagland-Hansen
 Michael Liu                               Attorneys for Plaintiff Novartis
 Sarahi Uribe                              Pharmaceuticals Corporation
 WILLIAMS & CONNOLLY LLP
 725 Twelfth Street, N.W.
 Washington, DC 20005
 T: (202) 434-5000
 F: (202) 434-5029
 bgenderson@wc.com
 jberniker@wc.com
 dgrossman@wc.com
 cmandernach@wc.com
 thuang@wc.com
 khoagland-hanson@wc.com
 mliu@wc.com
 suribe@wc.com




                                       2

 ME1 32412361v.1
